IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 59 MAL 2015
                                   :
                Petitioner         :
                                   : Petition for Allowance of Appeal from the
                                   : Order of the Superior Court
           v.                      :
                                   :
                                   :
ONE (1) JERSEY HOLD 'EM MACHINE :
SERIAL NO. DDGPA0003, ONE (1) RED, :
WHITE, & BLUE REEL GAMING          :
MACHINE SERIAL NO. DDGPA0002 (IN :
RE: 2 GAMING MACHINES, DDGPA0003 :
& DDGLA0002) (MARTIN CAPLAN),      :
                                   :
                Respondents        :


                                    ORDER


PER CURIAM

     AND NOW, this 23rd day of July, 2015, the Petition for Allowance of Appeal is

DENIED.